WOODWARD, J.
The evidence in this case was submitted to the jury upon a charge to which there was no exception which is urged upon this appeal, and the jury has found in favor of the defendant. The points suggested by the plaintiff relate to matters occurring upon the trial, in which the learned court interjected comments, but in -none of these do we find matters prejudicial to the plaintiff's case. The very full and complete charge of the learned court in reference to the duties of the motorman, expressly correcting the alleged error in holding as a matter of law that no negligence on the part of the motorman in approaching the plaintiff had been shown, presented a clear issue for the jury, and we discover no reason for a reversal of the judgment. The case was properly disposed of by the jury, under the evidence.
The judgment and order appealed from should be affirmed.
Judgment and order affirmed, with costs. All concur, except GOODRICH, P. J., and HIRSCHBERG, J„ who dissent